Citation Nr: 1735012	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-30 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for coronary artery disease with hypertension.

2.  Entitlement to service connection for gastrointestinal (GI) disorder, to include gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for strokes and any residuals.


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1971 to March 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) in June 2015.  That VLJ has since left the Board.  In November 2016, the Veteran was offered another hearing before a current Veterans Law Judge, but did not avail himself of this opportunity.  See the November 2016 letter.  As such, there is no hearing request pending at this time.  

This case was previously before the Board in September 2015, where the Board remanded the issues on appeal for further evidentiary development.

The issues of entitlement to service connection for coronary artery disease with hypertension and strokes and any residuals are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACTS

The evidence is at least in relative equipoise as to whether the Veteran's gastrointestinal condition, to include GERD is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for gastrointestinal condition, to include GERD have been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Given the favorable outcome detailed below, an assessment of VA's duties under the VCAA is not necessary.  

Merits of the Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Generally, the Board first determines whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) A layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) The layperson is reporting a contemporaneous medical diagnosis, or;

(3) Lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Gastrointestinal Disorder, including GERD

Initially, the evidence of record indicates that the Veteran has a current diagnosis of a gastrointestinal condition, to include GERD.  Thus, the first prong of service connection is met.  

The second prong requires an in-service incurrence or aggravation.  Here, the Veteran noted that his GI problems started when he was told to swallow food quickly during service.  He was told to not chew his food, but simply swallow it.  He stated that this aggravated stomach problems led to gastrointestinal disorders.  He added that his gallbladder was removed, as well as his appendix, and he suffered from very bad acid reflux.  He surmised that these conditions led to daily bile movement problems.  Additionally, the Veteran testified that he experienced stomach cramps and diarrhea in-service and that these problems continued after his discharge from service.  Likewise, the Veteran's private doctor, Dr. W.S. noted that the Veteran has had severe reflux and that many of his symptoms date back to his time in the military.  Dr. W.S. stated that the Veteran has had difficulty swallowing food and related that during military service he was unable to chew foods adequately, which seemed to aggravate those symptoms.  In fact, a May 1972 note in the Veteran's STRs referenced upset stomach, diarrhea a stomach cramps and a diagnosis of gastroenteritis.  Likewise, a July 1972 note referenced vomiting and diarrhea and a diagnosis of probable gastroenteritis.  This evidence coupled with the evidence provided by the Veteran and Dr. W.S. supports a finding of an in-service incurrence or aggravation, thereby satisfying the second prong.  

The third factor necessary is a nexus or link between the claimed in-service condition and the present condition.  Here, the Board finds that the evidence of record is at least in relative equipoise that the Veteran's in-service condition is related to his current diagnosis.  Specifically, the Veteran testified that his stomach cramps and diarrhea continued after his discharge from service.  His statements are supported by Dr. W.S. who stated that the Veteran's symptoms date back to his time of military service.  However, in an October 2015 VA examination, the examiner provided a negative nexus between the Veteran's current condition and his in-service incurrence.  The examiner relies on the lack of evidence in the STRs for a diagnosis of GERD and that the Veteran's exit evaluation is silent for GI issues.  However, the examiner notes that the Veteran's STRs document at least two episodes of acute gastroenteritis during service.  Even more, the examiner states that the Veteran's private treatment records indicate long-standing complaints of abdominal bloating, gas, and pyrosis as well as antispasmodic prescribing for chronic dyspepsia and a presumed irritable bowel syndrome.  Similarly, the examiner indicated that the Veteran's current symptoms include pyrosis, reflux, nausea, and persistently recurrent epigastric distress.  Even with this information, the examiner relies on the upper GI study from January 1990 which failed to reveal gastroesophageal reflux or other upper tract pathology.  As such, in the June 2016 medical opinion, the examiner opines that the Veteran's current diagnosis is not related to his active duty service because he was not diagnosed with a chronic GI condition while on active duty.  The Board notes, however, that an examiner's opinion is not adequate if the examiner relies on the lack of a diagnosis in-service, as the examiner must take into account the Veteran's lay statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007).  At the very least, the Veteran's lay statements supported by Dr. W.S.'s medical opinion, is given the same probative value as the negative VA examiner's nexus opinion.  

Thus, as neither opinion is any more or less persuasive than the other is, the evidence is in relative equipoise.  Therefore, resolving all doubt in the Veteran's favor, service connection is warranted for a gastrointestinal condition to include GERD.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for gastrointestinal disorder, to include gastroesophageal reflux disease (GERD) is granted.



REMAND

With respect to the Veteran's claim for strokes and any residuals, in Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.

In September 2015, the Board remanded the issue of entitlement to service connection for strokes and any residuals for additional development to include obtaining a VA examination and medical opinion.  The Board notes that the VA examination was conducted in October 2015, but the opinion provided was inadequate as the examiner failed to address the questions posed by the Board.  As such, in light of this Stegall violation, the Board will remand the issue for an addendum VA medical opinion.  

Finally, with regard to the Veteran's heart claim, additional evidence was added to the claims file after the most recent supplemental statement of the case (SSOC) dated April 2016.  Specifically an addendum opinion for the heart claim dated June 2016.  No SSOC was issued after receipt of the additional evidence.  Since the additional evidence in question is neither duplicative of other evidence nor irrelevant, and since a SSOC pertaining to that evidence was not issued, this evidence must be referred back to the AOJ.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatments records and associate with the claims file.  All records/responses received must be associated with the claims file.  

2.  Return the claims file to the VA examiner who conducted the October 2015 VA examination.  The claims file, to include a copy of this Remand, must be made available, and the examination report must reflect that such a review was accomplished.  If the October 2015 examiner is not available, then a suitable VA examiner should provide the addendum.

The examiner must provide an addendum opinion addressing the following:

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's strokes and any residuals are related to his active service.  

b.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's strokes and any residuals are due to or caused by the Veteran's coronary artery disease with hypertension.

c.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's strokes and any residuals are aggravated (i.e., permanently worsened beyond the natural progress by the Veteran's coronary artery disease with hypertension.

If aggravation is found, the examiner must address the following medical issues: (1) the baseline manifestations of the Veteran's strokes and any residuals found prior to aggravation; and (2) the increased manifestations, which, in the examiner's opinion, are proximately due to the Veteran's coronary artery disease with hypertension.

The examiner must provide a thorough rational for his opinion.  Additionally, all lay statements provided by the Veteran regarding his stroke conditions or any residuals must be considered and noted.  

The examiner is reminded that he term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After completing the requested actions, any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority, including the additional evidence added to the claims file after the April 2016 SSOC.  If any decision is adverse to the Veteran, issue a supplemental statement of the case (SSOC) and allow the appropriate time for response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


